DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the instrument holder attached to the outer surface adapted to hold an endotracheal tube and one or more flaps or extensions configured to cover a user’s ears, forehead, eyes, or neck when worn must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Linke et al U.S. Patent Application Publication No. 2013/0109997 (hereinafter Linke) in view of Carpenter et al. U.S. Patent Application Publication No. 2013/0109997 (hereinafter Carpenter).
Regarding claim 1, Linke discloses a device for monitoring and detecting biological and environmental data, comprising: a hat (100) having an outer surface and an inner surface (Figure 8); one or more sensors (101; paragraphs [0029]-[0032]); one or more control units (108) operatively connected to the one or more sensors (paragraph [0045]); an alerting unit (106a) operatively connected to the one or more control units (paragraphs [0027] and [0055]).  Linke further discloses providing sensors to the hat that monitor oxygen and breath (paragraph [0007], but fails to explicitly disclose at least one instrument holder attached to the outer surface.
Carpenter discloses a hat comprising having a structure configured to allow an endotracheal tube to be secured to the hat (paragraphs [0024]-[0025]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Linke to provide an instrument holder to the outer surface in order to secure sensors such as those that monitor oxygen and breath to the outside of the hat since doing so would provide better access to the nose and mouth of the patient.
Regarding claim 2, Linke discloses a device wherein the alerting unit comprises one or more speakers, alarms, LEDs, vibration motors and screens (paragraph [0026]).

Regarding claim 4, Linke discloses a device further comprising a presence sensor (111b) operatively connected to the one or more control units, wherein one or more control units are configured to receive data from the presence sensor indicating that the device is being worn (paragraph [0070]).
Regarding claim 5, Linke discloses a device wherein one or more control units are configured to receive data from the presence sensor to detect that the sensors are positioned relative to the body (paragraph [0070]).
Regarding claim 6, Linke discloses a device wherein the one or more sensors are selected from the group consisting of: a temperature sensor (111a), a global positioning sensor, an accelerometer sensor, a gyroscope sensor, a magnetic sensor, a distance sensor, a pressure 16sensor, a light sensor, a biometric sensor, a blood pressure sensor, a blood glucose sensor, an oximeter sensor, and a breath sensor (paragraph [0030]).
Regarding claim 7, Linke discloses a device wherein one or more sensors sense and measure biological and environmental data as parameters continuously or at regular intervals (paragraph [0082]).
Regarding claim 8, Linke discloses a device wherein the one or more control units are configured to receive the parameters from the one or more sensors and to signal the alerting unit once the received parameters are outside a predetermined range (paragraph [0022]).
Regarding claim 9, Linke discloses a device further comprising one or more flaps or extensions configured to cover a user's ears, forehead, eyes, or neck when worn.
Regarding claim 10, Linke fails to explicitly disclose at least one instrument holder adapted to hold an endotracheal tube.  Carpenter discloses a hat comprising having a structure configured to allow an endotracheal tube to be secured to the hat (paragraphs [0024]-[0025]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Regarding claims 11-15, method claims 11-15 are drawn to the method of using the corresponding apparatus claimed in claims 1-10.  Therefore method claims 11-15 correspond to apparatus claims 1-10 and are rejected for the same reasons of obviousness as used above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/             Primary Examiner, Art Unit 2699      
March 11, 2022